Citation Nr: 1230010	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include adjustment disorder, with anxiety, depression, and behavioral disturbances.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991, and from March 2003 to May 2004, with additional service in the Puerto Rico Army National Guard and the U.S. Army Reserve.   

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, denied service connection for adjustment disorder with anxiety, depression, and behavioral disturbances, and for chronic dermatitis.  In March 2005, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for adjustment disorder with anxiety, depression, and behavioral disturbances.  A statement of the case (SOC) regarding this matter was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.  

In the September 2005 substantive appeal, the Veteran expressed disagreement with the denial of service connection for chronic dermatitis.  The RO issued an SOC regarding this matter in January 2007, and the Veteran filed a substantive appeal in March 2007.  

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran's representative requested, and the undersigned granted, a 30-day abeyance period for the submission of additional medical evidence-specifically, records of private treatment pertaining to chronic dermatitis.  

In April 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims on appeal (as reflected in a December 2010 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.  

In January 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim for service connection for psychiatric disability (as reflected in a March 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.  In a March 2012 rating decision, the RO granted service connection and assigned an initial 10 percent rating for chronic dermatitis, effective July 18, 1996.  Because the March 2012 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In characterizing the Veteran's psychiatric disability claim on appeal, the Board has been cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of the Veteran's claim for service connection includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In light of Clemons, and based on the medical evidence of record, the Board recharacterized the Veteran's claim as one for service connection for a psychiatric disability, to include adjustment disorder, with anxiety, depression, and behavioral disturbances (as reflected on the title page).

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran asserts that he has a psychiatric disability due to his periods of service in the Persian Gulf and Iraq.  The record indicates that during a December 2004 VA psychiatric consult, the Veteran was diagnosed with adjustment disorder with anxiety, depression and behavioral disturbance; rule out (R/O) major depression with psychosis; and R/O PTSD.  The Veteran has also been diagnosed with major depression with psychotic features and PTSD.  

In response to his claim, the Veteran was afforded a VA examination in February 2012.  During the February 2012 VA examination, the examiner determined that the Veteran did not currently have an Axis I diagnosis of any mental disorder.  She explained that although the Veteran was found to have occasional mild frustration and poor sleep, this was on account of his mitral valve disorder.  She further indicated that the Veteran's symptoms did not constitute a full mental condition.  The examiner noted that according to the Veteran's interview and medical history, he had experienced depressive and anxiety symptoms after his last deployment, for which he received treatment until 2008.  She reported that since 2008, the Veteran had continued working, coaching, and being an active churchgoer.  He was also found to be happily married, centered in his future, and close to retirement.  The examiner concluded that the Veteran was living a very successful social and occupational life.    

Although the February 2012 examiner noted the Veteran's prior depressive and anxiety symptoms, and discussed the Veteran's current diagnosis, finding that his symptoms of mild occasional frustration and poor sleep did not constitute a full mental disorder (and that his symptoms were on account of his mitral valve disorder), she did not actually discuss the past diagnoses of disorders in the record.  The Board notes that, while medical evidence of record reflects that the Veteran's symptoms appear to be currently in remission, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The United States Court of Appeals for Veterans Claims (Court) has also held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Where, as here, the Veteran has clearly been diagnosed with several acquired psychiatric disorders since his claim in July 1996, the examiner must consider the Veteran's past diagnoses in rendering her opinion, even if the symptoms have resolved.  In this case, the examiner failed to consider the full history of the Veteran's symptomatology, to include as reflected in his past diagnoses.  As such, the Board finds this opinion to be inadequate.  

Accordingly, on remand, the RO should arrange for further claims file review by the psychologist that conducted the February 2012 VA examination to obtain a supplemental opinion, with supportive rationale, as to whether, based upon consideration of the claims file, there exists a nexus between an acquired psychiatric disorder and the Veteran's periods of active service.

The RO should arrange for the Veteran to undergo further mental disorders examination only if the February 2012 examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for service connection (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to endeavoring to obtain further medical opinion in this matter, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board notes that, in a July 2012 post-remand brief, the Veteran's representative asserted that VA treatment records from the San Juan VA Medical Center (VAMC), dated since August 2010, had not been obtained as requested in the Board's January 2012 remand.  Specifically, the Veteran's representative indicated that although these treatment records were noted in the Evidence section of the March 2012 SSOC, they were not located in the Veteran's claims file.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  In this case, requested treatment records from the San Juan VAMC, dated from August 2010 to October 2011, are located in the Veteran's paperless, electronic claims file.   

However, on remand, any pertinent records from the San Juan VAMC dated since October 2011 should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of this claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since October 2011.   The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to the VA psychologist who conducted the February 2012 VA examination for a comprehensive review of the record and medical opinion.

The psychologist should clearly consider all psychiatric diagnoses since July 1996 (to include, but not limited to, previously diagnosed adjustment disorder with anxiety, depression and behavioral disturbance; R/O major depression with psychosis; R/O PTSD; major depression with psychotic features; and PTSD), and attempt to reconcile the various diagnoses.  Then, with respect to each validly diagnosed disability since July 1996, the psychologist should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability is medically related to service.

The examiner should render the above-requested opinion for each valid diagnosis of acquired psychiatric disability since July 1996, even if the examiner determines that the symptoms of that disability have now resolved.  Also, in rendering each requested opinion, the examiner must specifically consider the Veteran's mental health treatment records, as well as other pertinent evidence and lay assertions.

If the February 2012 examiner is unavailable, or an examination of the Veteran is deemed necessary, the RO should arrange for the Veteran to undergo examination, by a psychologist or psychiatrist, at a VA medical facility, to obtain the above-noted findings and opinions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the psychologist or psychiatrist designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any), along with the complete rationale for the conclusions reached ,in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim).

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


